Citation Nr: 1108036	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type I.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.  He also had service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Diabetes mellitus type I did not manifest during service or within one year of the Veteran's discharge from active duty.

2.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type I was not incurred in or aggravated by the Veteran's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred in or aggravated by the Veteran's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial April 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in March 2007 in order to adjudicate his service connection claims.  

As relevant to the Veteran's claim of entitlement to service connection for a low back disorder, the March 2007 VA examiner offered an opinion regarding the etiology of such disorder based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the March 2007 VA examiner is sufficient to decide the Veteran's claim of entitlement to service connection for a low back disorder.

Pertinent to the Veteran's claim of entitlement to service connection for diabetes mellitus type I, the Board notes that the March 2007 VA examiner did not offer an opinion as to the etiology of such disease.  In this regard, the Court has held that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the instant case, the Board finds that a remand for another examination or to obtain an opinion is not necessary to decide the claim.  Specifically, service treatment records from the Veteran's period of active duty reflect negative sugar and albumin findings on laboratory testing.  Moreover, while records dated during his period of Reserve duty reflect a diagnosis of diabetes mellitus type I, service connection may not be awarded for a disease incurred during a period for inactive duty for training (INACDUTRA).  Rather, service connection is limited to an injury incurred or aggravated in the line of duty during INACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, as there is no reasonable possibility that the Veteran's claim may be substantiated, the Board finds that a remand for another examination or to obtain an opinion is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus type I and a low back disorder.  In this regard, he alleges that he incurred such disorders during his active military service from July 1970 to July 1972.

The Veteran's service treatment records from his active duty service do not indicate any complaints of or treatment for diabetes mellitus.  In this regard, his sugar and albumin findings were negative on laboratory testing on his July 1972 separation from active duty examination.  Pertinent to the Veteran's back, such records reflect that he was seen in June 1972 for complaints of right lower back pain for one day.  The treatment note indicates that the Veteran was doing heavy lifting the day before.  He was given an impression of muscle strain.  The Veteran's July 1972 separation examination revealed that his spine was normal upon clinical evaluation.  

Following the Veteran's separation from active service, he had ACDUTRA and INACDUTRA in the Reserves.  Pertinent to his diabetes mellitus type I, medical records from such time period reflect that his sugar and albumin findings were negative on laboratory testing until February 1987 when he began to have elevated sugar readings.  Additionally, such records indicate that he was diagnosed on at least two occasions with adult onset diabetes mellitus in May 1987 and July 1989.  However, there is no indication that the Veteran was diagnosed with diabetes mellitus, or began to demonstrate elevated sugar readings, while on ACDUTRA.  Regarding the Veteran's low back, medical records from his Reserve service fail to reflect any complaints, treatment, or diagnoses referable to his back.  

Pertinent to his diabetes mellitus type I, the Veteran was afforded a VA examination in March 2007.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed diabetes mellitus type I and indicated that such was diagnosed in 1990.  

Regarding his low back disorder, the Veteran was also afforded a VA examination in March 2007, at which time mild osteoarthritis with mild chronic low back pain was diagnosed.  He noted that the Veteran's service treatment records indicated treatment in 1972 for back pain one day after lifting.  There was no follow up and a subsequent medical examination dated in 1982 was negative for back pain.  The examiner indicated that the Veteran reported that he hurt his back in 1971 after a fall but that he did not seek medical attention.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that it is less likely than not his mild osteoarthritis with mild chronic low back pain is related to military service.  The examiner indicated that his opinion was based on the minimal documentation of only a mild back injury in the Veteran's claims file, the fact that he worked for 35 years before filing a claim, and that, in 1982, he denied chronic back pain.  

Based on the foregoing, the Board finds that service connection for diabetes mellitus type I is not warranted.  In this regard, the evidence of record reflects negative sugar and albumin findings on laboratory testing during the Veteran's active service.  Moreover, while records dated during his period of Reserve duty reflect a diagnosis of diabetes mellitus type I in 1987 while he was serving on INACDTURA, service connection may not be awarded for a disease incurred during a period for INACDUTRA.  Rather, service connection is limited to an injury incurred or aggravated in the line of duty during INACDUTRA.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Additionally, as diabetes mellitus was diagnosed in 1987, more than one year after the Veteran's discharge from active duty in July 1972.  Therefore, the Board finds that diabetes mellitus type I did not manifest during service or within one year of the Veteran's discharge from active duty.  

Regarding the Veteran's claim of entitlement to service connection for a low back disorder, the Board finds that such is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.  Specifically, the Veteran's service treatment records reflect only one instance of treatment for muscle strain and the March 2007 VA examiner opined that it was less likely than not the Veteran's low back disorder, diagnosed as mild osteoarthritis with mild chronic low back pain, is related to military service.  The examiner based his opinion on the full evidence of record, an interview of the Veteran, and a full examination.  Moreover, the examiner explained the minimal documentation of only a mild back injury in the Veteran's claims file, the fact that he worked for 35 years before filing a claim, and that, in 1982, he denied chronic back pain resulted in his conclusion.  Thus, the Board finds that the March 2007 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the March 2007 VA examiner's opinion that the Veteran's low back disorder was less likely than not related to his military service.  Moreover, there is no evidence that the Veteran manifested arthritis of the back within one year of his discharge from active duty in July 1972 and, therefore, presumptive service connection is not warranted.  

The Board notes that the Veteran has contended on his own behalf that his diabetes mellitus type I and low back disorder are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's disorders, i.e., diabetes mellitus type I and a low back disorder, diagnosed as mild osteoarthritis with mild chronic low back pain, and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe the manifestations of his diabetes mellitus type I, to include feeling faint or being thirsty, he is not competent to diagnose such disorder, nor indicate the onset of it.  Specifically, diagnosing diabetes mellitus type I requires laboratory testing and an analysis of the results by a trained medical professional.  Therefore, as there is no indication that the Veteran has the requisite training or expertise, he is not competent to state the onset of such disease.  Moreover, the objective medical evidence of record reflects that he began to have elevated sugar readings on laboratory testing in 1987 and diabetes mellitus type I was subsequently diagnosed.  Therefore, despite the Veteran's contentions to the contrary, the competent evidence of record reveals that the onset of his diabetes mellitus was after his active military service.

Relevant to his low back disorder, while the Veteran is competent to describe his in-service back complaints and his current manifestations of a back disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and his current back disorder.  In contrast, the March 2007 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as his subsequent medical history.  Therefore, the Board accords greater probative weight to the March 2007 VA examiner's opinion.  Moreover, the Veteran has not alleged continuity of back symptomatology since his military service.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type I and a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus type I is denied.

Service connection for a low back disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


